Order entered September 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01467-CV

    CERGON, INC. D/B/A PRIMO'S BAR & GRILL AND EDWARD CERVANTES,
                                Appellants

                                               V.

                              CHEUNG-LOON, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-9267-G

                                           ORDER
       Appellants’ brief was originally due June 23, 2014, and the deadline subsequently

extended to July 23, 2014. At the time the extension was requested and granted, appellants were

represented by counsel. By order entered July 17, 2014, we granted appellants’ counsel’s motion

to withdraw. In that order we cautioned appellant Cergon, Inc. d/b/a Primo’s Bar & Grill that it

could only appear in this Court through an attorney and, unless it notified us by August 18, 2014

of new counsel, its appeal would be dismissed. In that order, we also reset the briefing deadline

to September 19, 2014.

       Cergon failed to retain new counsel, and its appeal was dismissed September 9, 2014. In

the order dismissing Cergon’s appeal, we reiterated that Cervantes’s brief was due September

19th. To date, however, Cervantes has not filed his brief.
       Because the appeal cannot proceed without Cervantes’s brief, we ORDER Cervantes to

file his brief, along with an extension motion explaining the reason for the delay in filing the

brief, no later than October 13, 2014. See TEX. R. APP. P. 10.5(b), 38.8(a)(1). We caution

Cervantes that failure to comply with this order may result in dismissal of his appeal without

further notice. See id. 38.8(a)(1), 42.3(b),(c).




                                                   /s/     CRAIG STODDART
                                                           JUSTICE